Exhibit 10.7

DOLBY LABORATORIES, INC.

2005 STOCK PLAN

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

FOR U.K. PARTICIPANTS

Unless otherwise defined herein, the terms defined in the Dolby Laboratories,
Inc. 2005 Stock Plan, as amended from time to time (the “Plan”) shall have the
same defined meanings in this Notice of Grant of Restricted Stock Units for U.K.
Participants (the “Notice of Grant”) and the Restricted Stock Unit Agreement for
U.K. Participants, attached hereto as Exhibit A (together, the “Restricted Stock
Unit Agreement” or the “Agreement”).

Participant:                                                  

You have been granted              Restricted Stock Units (the “Award”). Each
such Restricted Stock Unit is equivalent to one share of the Company’s Class A
Common Stock for purposes of determining the number of shares subject to this
award. None of the Restricted Stock Units will be issued (nor will you have the
rights of a stockholder with respect to the underlying shares) until the vesting
conditions described below are satisfied. Additional terms of this grant are as
follows:

 

Date of Grant:

                       ,     

Vesting Schedule:

   See attached Vesting Appendix

You acknowledge and agree that this Agreement and the vesting schedule set forth
herein do not constitute an express or implied promise of continued engagement
as a Service Provider for the vesting period, for any period, or at all, and
shall not interfere with your right or the right of the Company or its
Subsidiary to terminate your relationship as a Service Provider at any time,
with or without cause.

You hereby agree to accept as binding, conclusive, and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
this Award.

[For the electronic version (employees other than executive officers and outside
directors) use this language and omit signature block] By Participant’s
electronic signature and the electronic signature of the Company’s
representative, Participant and the Company agree that this Award is granted
under and governed by the terms and conditions of the Plan and this Agreement.
Participant has reviewed the Plan and this Agreement in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and Agreement. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Agreement.]

 

1



--------------------------------------------------------------------------------

[For the paper version for executive officers and outside directors: By
Participant’s signature and the signature of the Company’s representative below,
Participant and the Company agree that this Award is granted under and governed
by the terms and conditions of the Plan and this Agreement, Participant has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of the Plan and Agreement. Participant hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Administrator upon any questions relating to the Plan and Agreement.]

 

PARTICIPANT     DOLBY LABORATORIES, INC.

 

   

 

Signature     By

 

   

 

Print Name     Title]

 

2



--------------------------------------------------------------------------------

Vesting Appendix – U.K.

The Restricted Stock Units will vest as provided below, and once vested, shall
be settled by the Company’s issuance of shares of Stock reflecting that number
of vested Restricted Stock Units.

The Restricted Stock Units will vest after the satisfaction of the following
conditions:

[Insert appropriate vesting schedule, which will not be included in the Form 8-K
filing upon the Administrator’s approval of this Agreement]

 

Date of Vesting Vested

  

Total Number of Shares Vested

   Percentage         25 %       25 %       25 %       25 %

 

3



--------------------------------------------------------------------------------

EXHIBIT A

DOLBY LABORATORIES, INC.

2005 STOCK PLAN

RESTRICTED STOCK UNIT AGREEMENT

FOR U.K. PARTICIPANTS

1. Grant. The Company hereby grants to the individual set forth in the Notice of
Grant of Restricted Stock Units for U.K. Participants (the “Participant”) an
award of Restricted Stock Units (“RSUs”) pursuant to Section 8 of the Dolby
Laboratories, Inc. 2005 Stock Plan, as set forth in the Notice of Grant of
Restricted Stock Units for U.K. Participants (the “Notice of Grant”) and subject
to the terms and conditions in this Restricted Stock Unit Agreement for U.K.
Participants (the “Agreement”) and the Dolby Laboratories, Inc. 2005 Stock Plan
as may be amended from time to time (the “Plan”). Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Agreement.

2. Company’s Obligation. Each RSU represents the right to receive a Share after
satisfying the applicable vesting conditions set forth in the Notice of Grant.
Unless and until the RSUs vest, the Participant will have no right to receive
Shares under such RSUs. Prior to actual distribution of any Shares pursuant to
the vesting of any RSUs, such RSUs will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.

3. Vesting Schedule. Subject to paragraph 4, and to relevant Plan provisions,
the RSUs awarded by this Agreement will vest in the Participant according to the
vesting schedule specified in the Notice of Grant.

4. Forfeiture upon Termination of Service. Notwithstanding any contrary
provision of this Agreement or the Notice of Grant, if the Participant
terminates service as a Service Provider, for any or no reason prior to vesting,
the unvested RSUs awarded by this Agreement will thereupon be forfeited at no
cost to the Company.

5. Payment after Vesting. Any RSUs that vest in accordance with this Agreement
will be paid to the Participant (or in the event of the Participant’s death, to
his or her estate) in Shares, so long as the Participant is resident and
ordinarily resident or resident and not ordinarily resident in the U.K. for tax
purposes. Payment upon vesting will be subject to the Participant (or his or her
estate) satisfying the applicable Tax-Related Items (defined below) withholding
obligations set forth in paragraph 11.

Payments after Death. Any distribution or delivery to be made to the Participant
under this Agreement will, if the Participant is then deceased, be made to the
administrator or executor of the Participant’s estate. Any such administrator or
executor must furnish the

 

1



--------------------------------------------------------------------------------

Company with (a) written notice of his or her status as transferee, and
(b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

6. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until Shares (in certificated or uncertificated form in the Company’s sole
discretion) have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant or Participant’s
broker.

7. No Guarantee of Continued Service. THE PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF RSUS PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY
BY CONTINUING AS AN ACTIVE SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE
PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT
OF BEING HIRED, BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER. THE
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH THE PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY
(OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING THE PARTICIPANT) TO
TERMINATE THE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH
OR WITHOUT CAUSE.

8. Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at 100 Potrero Avenue, San
Francisco, CA 94103, U.S.A., Attn: Stock Administration, or at such other
address as the Company may hereafter designate in writing or electronically.

9. Code Section 409A. Notwithstanding anything in this Agreement to the
contrary, if any Participant would be considered a “specified employee” within
the meaning of Section 409A of the Code and the regulations thereunder at the
time of such Participant’s termination as a Service Provider, the RSUs (and/or
at the election of the Participant the cash received from the sale of the Shares
underlying the vested RSUs) will not be paid to the Participant until the date
that is six (6) months and one (1) day following the date of the Participant’s
termination as a Service Provider.

10. Withholding of Taxes.

(a) Regardless of any action the Company and/or the Subsidiary employing the
Participant (the “Employer”) take with respect to any or all income tax,
including U.S. federal, state and local tax and/or non-U.S. tax, social
insurance, secondary Class 1 National Insurance contributions, payroll tax or
other tax-related items (“Tax-Related Items”), the Participant hereby

 

2



--------------------------------------------------------------------------------

acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Participant is and remains the Participant’s responsibility and that the
Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including the award of the RSUs, the vesting of the RSUs, the
issuance of Shares in settlement of the RSUs, the subsequent sale of Shares
acquired at vesting and the receipt of any dividends and/or dividend
equivalents; and (ii) do not commit to structure the terms of the Award or any
aspect of the RSUs to reduce or eliminate the Participant’s liability for
Tax-Related Items.

(b) Prior to the relevant tax withholding event, as applicable, the Participant
shall pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all withholding obligations of the Company and/or the
Employer with respect to Tax-Related Items. In this regard, the Participant
hereby authorizes the Company and/or the Employer, in their sole discretion and
without any notice to or authorization by the Participant, to withhold in Shares
underlying the Award, provided that the Company only withholds the number of
Shares that have an aggregate market value sufficient to satisfy the minimum
withholding amount. The Participant hereby acknowledges that the Participant is
deemed to have been issued the full number of Shares subject to the Award of
RSUs for tax purposes only, notwithstanding that a number of the Shares is held
back solely for the purpose of paying the Tax-Related Items due as a result of
the vesting and/or settlement of the RSUs. No fractional Shares will be withheld
or issued pursuant to the grant of RSUs and the issuance of Shares thereunder.
Alternatively, or in addition, the Company may (a) sell, or instruct the broker
whom it has selected for this purpose (on the Participant’s behalf and at the
Participant’s direction pursuant to this authorization) to sell the Shares to be
issued upon the settlement of the Participant’s RSUs to meet the withholding
obligation for Tax-Related Items, and/or (b) withhold all applicable Tax-Related
Items legally payable by Participant from Participant’s wages or other cash
compensation paid to Participant by the Company and/or the Employer. Finally,
the Participant hereby acknowledges that the Participant is required to pay to
the Employer any amount of Tax-Related Items that the Employer may be required
to withhold as a result of the Participant’s Award of RSUs, vesting of the RSUs,
or the issuance of Shares in settlement of vested RSUs that cannot be satisfied
by the means previously described. The Participant hereby acknowledges that the
Company may refuse to deliver the Shares in settlement of the vested RSUs to the
Participant if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items as described in this
paragraph 11. The Participant shall have no further rights with respect to any
Shares that are retained by the Company pursuant to this provision, and under no
circumstances will the Company be required to issue any fractional Shares.

(c) If payment or withholding of the Tax-Related Items due is not made within 90
days of the event giving rise to the Tax-Related Items (the “Due Date”) or such
other period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, the amount of any uncollected Tax-Related Items shall
constitute a loan owed by the Participant to the Employer, effective on the Due
Date. The Participant agrees that the loan will bear interest at the
then-current HM Revenue and Customs (“HMRC”) Official Rate, it will be
immediately due and repayable, and the Company or the Employer may recover it at
any time thereafter by any of the means referred to in the Agreement.
Notwithstanding the foregoing, if the Participant is a director or executive
officer (within the meaning of Section 13(k) of the U.S. Securities & Exchange
Act

 

3



--------------------------------------------------------------------------------

of 1934, as amended), the terms of this provision will not apply to the
Participant. In the event that Tax-Related Items are not collected from or paid
by a director or executive officer by the Due Date, the amount of any
uncollected Tax-Related Items may constitute a benefit to the Participant on
which additional income tax and National Insurance Contributions may be payable.
The Participant agrees that the Company and/or the Employer may collect any
income tax and National Insurance Contributions due on this additional benefit
from the Officer by any of the means set forth in the Agreement.

(d) For Participants who are resident and ordinarily resident or resident and
not ordinarily resident in the U.K. for tax purposes, as a condition of the
vesting of Shares under the Plan, the Participant agrees to accept any liability
for secondary Class 1 NICs (“Employer NICs”) which may be payable by the Company
or the Employer with respect to the settlement, assignment or release of RSUs or
otherwise payable in connection with the right to acquire Shares. To accomplish
the foregoing, the Participant agrees to execute a joint election with the
Company and/or the Employer (the “Election”), the form of such Election being
formally approved by HMRC, and any other consent or elections required to
accomplish the transfer of the Employer NICs to the Participant. The Participant
further agrees to execute such other joint elections as may be required between
himself of herself and any successor to the Company and/or the Employer. The
Participant agrees to enter into an Election prior to the vesting of any RSUs.

(e) The Participant has reviewed and understands the tax obligations as set
forth in this Agreement and understands that the Company is not providing any
tax advice and that the Participant should consult with Participant’s own tax
advisors on the U.S. federal, state, U.K. and local tax consequences of this
investment and the transactions contemplated by this Agreement.

11. Nature of Grant. In accepting the RSUs, the Participant acknowledges that:

(a) the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs even if RSUs have been granted repeatedly in the past;

(b) all decisions with respect to future awards of RSUs, if any, will be at the
sole discretion of the Company;

(c) the Participant’s participation in the Plan is voluntary;

(d) RSUs are extraordinary items that do not constitute regular compensation for
services rendered to the Company or any Subsidiary, and that are outside the
scope of the Participant’s employment contract, if any;

(e) RSUs are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
redundancy or end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or any Subsidiary;

 

4



--------------------------------------------------------------------------------

(f) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(g) in consideration of the award of RSUs, no claim or entitlement to
compensation or damages shall arise from forfeiture of the RSUs resulting from
termination of employment by the Company or any Subsidiary (for any reason
whatsoever and whether or not in breach of local labor laws), and Participant
irrevocably releases the Company and/or the Subsidiary from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, then, by signing this Agreement, the
Participant shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim;

(h) in the event of involuntary termination of Participant’s employment (whether
or not in breach of local labor laws), the Participant’s right to receive RSUs
and vest under the Plan, if any, will terminate effective as of the date that
the Participant is no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law), and
the Administrator shall have the exclusive discretion to determine when the
Participant is no longer actively employed for purposes of the RSUs;

(i) the Company is not providing any legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan, or the Participant’s acquisition or sale of the underlying Shares; and

(j) the Participant is hereby advised to consult with his or her own personal
legal and financial advisors regarding the Participant’s participation in the
Plan before taking any action related to the Plan.

12. Data Privacy. The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement by and among, as
applicable, the Employer, the Company, and any Subsidiary for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.

The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, e-mail address, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the Company
or any Subsidiary, details of all RSUs or any other entitlement to Shares
awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the exclusive purpose of implementing, administering
and managing the Plan (“Personal Data”). The Participant understands that
Personal Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the U.K., or elsewhere, and that the recipient’s country may
have different data privacy laws and protections than the U.K. The Participant
understands that he or she may request a list

 

5



--------------------------------------------------------------------------------

with the names and addresses of any potential recipients of the Personal Data by
contacting the Participant’s local human resources representative. The
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Personal Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Personal Data as may be required
to a broker or other third party with whom the Participant may elect to deposit
any Shares received upon vesting of the RSUs. The Participant understands that
Personal Data will be held only as long as is necessary to implement, administer
and manage the Participant’s participation in the Plan. The Participant
understands that he or she may, at any time, view Personal Data, request
additional information about the storage and processing of Personal Data,
require any necessary amendments to Personal Data or refuse or withdraw the
consents herein, without cost, by contacting in writing the Participant’s local
human resources representative. The Participant understands that refusal or
withdrawal of consent may affect the Participant’s ability to realize benefits
from the RSUs. For more information on the consequences of the Participant’s
refusal to consent or withdrawal of consent, the Participant understands that he
or she may contact his or her local human resources representative.

13. Grant is Not Transferable. Except to the limited extent provided in
paragraph 6, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged, or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment, or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate, or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment, or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.

14. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors, and assigns
of the parties hereto.

15. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, or qualification
of the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to the Participant (or his or
her estate), such issuance will not occur unless and until such listing,
registration, qualification, consent, or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.

16. Plan Governs. This Agreement and the Notice of Grant are subject to all
terms and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement or the Notice of Grant and one or more provisions
of the Plan, the provisions of the Plan will govern.

 

6



--------------------------------------------------------------------------------

17. Notice of Governing Law. This Award will be governed by, and construed in
accordance with, the laws of the State of California, U.S.A. without regard to
principles of conflict of laws.

18. Electronic Delivery. The Company may, in its sole discretion, decide (a) to
deliver by electronic means any documents related to the RSUs granted under the
Plan, the Participant’s participation in the Plan, or future Awards that may be
granted under the Plan or (b) to request by electronic means the Participant’s
consent to participate in the Plan. The Participant hereby consents to receive
such documents by electronic delivery and, if requested, to agree to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or any third party designated by the Company.

19. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any RSUs have vested and whether the Participant
is actively employed). All actions taken and all interpretations and
determinations made by the Administrator in good faith will be final and binding
upon the Participant, the Company, and all other interested persons. No member
of the Administrator will be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.

 

7